       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 1 of 12



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                       Criminal No. 18-304 (JRT)

UNITED STATES OF AMERICA,

                    Plaintiff,

      v.
                                          SENTENCING POSITION OF
                                          THE UNITED STATES
 JEROME ROBERT HENNESSEY,


                    Defendant.

     The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and John

Kokkinen, Assistant U.S. Attorney, submits its sentencing position for Jerome

Robert Hennessey.

                                 BACKGROUND

     The United States agrees that the facts as set forth in the Presentence

Investigation Report (“PSR”) accurately summarize the relevant offense

conduct and requests that the Court adopt the facts summarized in the PSR.

     Hennessey pleaded guilty to the both counts of a two-count information

charging him with mail fraud, in violation of 18 U.S.C. § 1341, and income tax

evasion, in violation of 26 U.S.C. § 7201. The charges stem from Hennessey’s

years-long scheme to defraud his employer, the Ashby Farmers Cooperative

Elevator Company (“the Co-op”). PSR ¶7.

                                      1
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 2 of 12



     The Co-op consisted of approximately 200 member farmers in the area

of Ashby, Minnesota. Because most of the member farmers operate small or

mid-sized farms, they generally cannot afford to build their own bin systems

to store the crops that they individually generate.     Accordingly, member

farmers pooled their resources through the Co-op in order to operate the grain

elevator that serves all of the members. In addition to being such a vital

component of the member farmers’ ability to run their businesses, various

other individuals and businesses throughout the greater community depended

on the economic activity generated by the Co-op.

     The members of the Co-op contributed certain amounts of their crops to

the Co-op. In addition, the Co-op purchased additional amounts of crops from

member farmers and non-member farmers. The Co-op then sold crops through

the commodities markets and used the proceeds to cover the payments to

farmers for the crops they contributed or sold to the Co-op, as well as the

operating costs of the Co-op and the wages for the approximately six

individuals who were employed by the Co-op, one of whom was Hennessey.

Profits from the Co-op’s business activities were distributed to the member

farmers.




                                      2
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 3 of 12



      The Fraud Scheme

      Hennessey worked at the Co-op from 1988 until September 2018. PSR

¶¶ 7, 80. As the Co-op’s general manager, Hennessey oversaw the Co-op’s day-

to-day operations, including exercising control over the Co-op’s bank accounts

and obtaining loans to support the Co-op’s operations. Id. ¶7. Beginning in

2003, however, Hennessey began using his position as the general manager to

steal millions of dollars from the Co-op. Id. Specifically, over the course of

more than fifteen years, Hennessey wrote a large number of checks for large

amounts to himself and to third parties for expenses Hennessey incurred for

his own personal benefit. Id. ¶¶ 9, 11.

      Since at least 2003, Hennessey wrote dozens of checks to himself totaling

more than $1.1 million. Id. ¶ 11. The amounts on these checks varied from a

few thousand dollars to as much as $135,000. Hennessey provided carbon

copies of these checks to the Co-op’s bookkeeper so that the bookkeeper could

enter the transactions into the Co-op’s records. Id. ¶ 12. Hennessey caused

these carbon copies to contain handwritten notes indicating that the checks

should be booked as having been for legitimate Co-op expenses such as the

purchase of soybeans, corn, grain, feed, and meeting expenses. Id. In reality,

Hennessey had used the proceeds from these checks to pay for personal

expenses, including to pay for renovations and building additions to his


                                          3
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 4 of 12



residence and a hunting cabin, the purchase of all-terrain vehicles, large

balances on his personal credit cards, and property taxes on several pieces of

land owned by him. Id. ¶ 9.

      In addition to these dozens of checks that Hennessey wrote to directly to

himself, Hennessey wrote hundreds of other checks totaling approximately

$1.4 million to his personal credit card accounts. Id. ¶ 13. As with the checks

that Hennessey wrote directly to himself, he provided carbon copies of these

checks to the bookkeeper that contained handwritten notes indicating that the

checks were for legitimate Co-op expenses. Id. ¶12. In reality, Hennessey had

not used his credit cards to pay for such expenses but to pay for, among other

things, home improvements to his personal residence, hunting trips, taxidermy

services, the costs of shipping animals he had killed during hunting trips, and

the   purchase     of   furniture,   jewelry,   all-terrain   vehicles,   clothing,

entertainment, personal travel, and attachments for a Bobcat® skid steer

loader. Id. ¶ 9.

      Lastly, Hennessey wrote more than 100 checks to hunting outfitters

(including a hunting outfitter that took Hennessey on an overseas hunt in

August 2018, just days before his offense was detected), taxidermists, car

dealers, retailers of all-terrain vehicles, and a construction company that

performed work at Hennessey’s home and hunting property. Id. The checks


                                         4
         CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 5 of 12



that Hennessey wrote for these purposes totaled approximately $1.9 million.

Hennessey also wrote more than $400,000 worth of checks to make payments

toward the purchase of hunting property in Kanabec County. Id. ¶ 13. Again,

Hennessey provided carbon copies of these checks to the Co-op’s bookkeeper

that contained handwritten notes indicating that the checks were for

legitimate Co-op expenses. Id. ¶ 12.

        All total, from 2003 through 2018, Hennessey fraudulently wrote

$5,338,922.21 in checks drawn on the Co-op’s bank accounts for the personal

purposes described above. Id. ¶ 14.

        Tax Evasion

        On his 2011 through 2017 federal income tax returns, Hennessey falsely

reported only his wages and bonuses (if any) from the Co-op and did not report

any of the millions of dollars in income he realized through the fraud scheme.

Id. ¶¶ 15-16. Specifically, Hennessey underreported the following amounts of

income in 2011 through 2017:

Year           2011     2012     2013     2014     2015     2016     2017
Unreported     $174,593 $387,533 $775,040 $721,390 $671,016 $387,150 $410,780
Income

Hennessey’s tax evasion resulted in a total tax loss of $1,627,301.45, which

consists of $1,218.453 in federal tax loss and $408,848.45 in state tax loss. Id.

¶ 17.


                                        5
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 6 of 12



      Hennessey’s Conduct After His Fraud Was Discovered

      In August 2018, a bank that had previously issued a line of credit to the

Co-op called its line of credit due. The Co-op, in attempting to respond to the

bank, learned that the line of credit, which had been applied for and obtained

by Hennessey, had been secured by Hennessey’s claim that the Co-op had $7

million worth of assets (i.e, grain) to serve as collateral on the line of credit. At

the time, the Co-op possessed only approximately $50,000 worth of grain. The

Co-op reached out to Hennessey while he was overseas for an explanation.

Hennessey agreed to meet with the Co-op’s board of directors on the morning

of September 10, 2018. Id. ¶8. The board of directors showed up for that

meeting but Hennessey did not. Id.

      Subsequent investigation revealed that Hennessey initially fled to Iowa

before later returning to Minnesota. In late November and early December

2018, Hennessey began making arrangements to surrender to law

enforcement, and, on December 4, 2018, Hennessey made his first appearance

on a federal complaint charging him with wire fraud.

              SENTENCING GUIDELINES CALCULATION

      As the PSR correctly observed, the base offense level for wire fraud

convictions is seven. PSR ¶ 25. The PSR correctly assessed an eighteen-level

increase because the loss amount was more than $3,500,000 but not more than



                                         6
         CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 7 of 12



$9,500,000; a two-level increase because the offense involved 10 or more

victims or caused a substantial financial hardship to at least one victim (the

Co-op); a two-level increase because Hennessey derived more than $1 million

in gross receipts from one ore more financial institutions; and a two-level

increase because the defendant abused a position of private trust in a manner

that significantly facilitated the commission and concealment of the offense.

Id. ¶¶ 27, 29, 32.      Applying a three-level reduction for acceptance of

responsibility, the PSR correctly calculates a total offense level of 28. Id. ¶¶

44-46.

      Based on a total offense level of 28 and a criminal history category of I,

the Guidelines ranges are 78 to 97 months’ imprisonment, one to three years

of supervised release, and a fine between $25,000 and $250,000. Id. ¶¶ 86, 91,

97. The Mandatory Victim Restitution Act applies as to Count 1 in the amount

of $5,338,922.21 owed to the Co-op, and, per the agreement of the parties and

18 U.S.C. § 3663(a)(3), the Victim Witness Protection Act applies to Count 2 in

the amount of $1,218,453 owed to the IRS. Id. ¶ 99.

                   SECTION 3553(a) SENTENCING FACTORS

      After calculating a defendant’s Sentencing Guidelines range and hearing

from the parties, the Court must consider applicable sentencing factors under

18 U.S.C. § 3553(a) to determine an appropriate sentence. Section 3553(a)


                                       7
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 8 of 12



requires the Court to analyze a number of factors, including the nature and

circumstances of the offense; the history and characteristics of the defendant;

the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence to

criminal conduct, and protect the public from further crimes of the defendant;

and the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct.

      Hennessey’s fraud scheme against the Co-op was egregious. He carried

it out through 449 checks spread out over the course of more than 15 years. He

perpetuated and conceal it from others by placing facially false descriptions on

the carbon copies of nearly all of those checks.   He used the gains to fund a

lavish lifestyle as a big-game hunter:




                                         8
CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 9 of 12




                              9
CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 10 of 12




                              10
      CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 11 of 12



      All at the expense of the victims, the Co-op but more importantly, the

Co-op’s member farmers. Member farmers who lived in the same community

as he. People who were his colleagues, friends, and neighbors. For fifteen

years, Hennessey lived among these fellow members of the community while

repeatedly lying to them and stealing from them.        A lengthy sentence is

necessary to reflect the seriousness of Hennessey’s offense and to provide some

measure of retribution—inadequate as it might be when compared to the

devastation he caused to his victims.1

      As to Hennessey’s history and characteristics, the PSR reveals nothing

that might suggest that a sentence below the guidelines would be warranted.

All indications are that he was raised in a positive setting and has enjoyed the

benefits of a successful occupation, a loving family, and an adequate support

network. It cannot be argued, therefore, that Hennessey is somehow a victim

a circumstance, that his crime was simply a predictable consequence of the

environment the surrounded him.

      The guidelines calculation in this case produces a guidelines range of

imprisonment of 78 to 97 months. There is nothing about the particulars of

this case, the way the guidelines were calculated, or Hennessey’s history and


1The board of directors has submitted a letter to the Court summarizing the
devastation caused by Hennessey’s crime, and the United States anticipates
that other members of the community may submit additional letters and/or
request to speak at the sentencing hearing.
                                         11
       CASE 0:18-cr-00304-JRT Document 46 Filed 06/12/19 Page 12 of 12



characteristics that would suggest that a sentence within the guidelines range

would result in any unwarranted sentencing disparities. Instead, the greater

risk of an unwarranted sentencing disparity would arise were Hennessey to

receive a below-the-guidelines sentence.

                                 CONCLUSION


         The United States respectfully submits that the advisory guideline

range calculated in the PSR is an accurate indication of a sentence that would

be sufficient, but not greater than necessary, to serve all of the factors set forth

in 18 U.S.C. § 3553(a). The United States respectfully asks the Court to

consider all the information disclosed in the PSR, as well as all the filings in

this case, and impose a sentence that within the guidelines range of 78 to 97

months, along with an order of full restitution in the amount of $5,338,922.21

to the Co-op and $1,218,453 to the IRS.



Dated:       June 12, 2019                   Respectfully submitted,

                                             ERICA H. MacDONALD
                                             United States Attorney

                                             /s/ John Kokkinen

                                             BY: JOHN KOKKINEN
                                             Assistant U.S. Attorney




                                        12
